Citation Nr: 0329429	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  97-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1969 to January 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  In 
February 1999 the Board remanded the case to the RO for 
additional development of the evidence.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims provided guidance regarding the notice 
requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  While not specifically mentioning the "VCAA," 
the RO has provided the veteran what appears to be adequate 
notice of the VCAA.  See letter dated in November 2002.  
Applicable regulations were also cited in an April 2003 
supplemental statement of the case (SSOC).


In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify was misleading and detrimental to claimants 
whose claims were prematurely denied short of the statutory 
one-year period provided for response.  Here, the VCAA letter 
sent to the veteran provided him 30 days to respond (although 
it did go on to say that evidence submitted within a year 
would be considered).  As this case is being remanded for 
additional development or to cure a procedural defect anyway, 
the RO must take the opportunity to correct any apparent 
ambiguity and inform him that notwithstanding any information 
previously provided, a full year is allowed for response to a 
VCAA notice.  

Pursuant to the Board's February 1999 remand, the veteran was 
afforded a VA psychiatric examination to determine if he had 
PTSD or any other psychiatric disorder.  It was requested 
that, if PTSD was diagnosed, the examiner was to provide an 
opinion as to whether it arose from claimed stressful events 
during service.  Review of a September 1999 VA psychiatric 
examination shows that while PTSD was diagnosed, the examiner 
did not address that aspect of the request.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be advised that 
notwithstanding any previous instructions, a year 
is afforded for response to VCAA notice.  

2.  The RO should review the record and determine 
which, if any, of the veteran's alleged stressors 
are verified.  A statement of that determination 
should be incorporated prominently in the claims 
file.

3.  Then veteran should then be scheduled for a VA 
examination by a psychiatrist to determine whether 
he has PTSD based on a verified stressor in 
service.  If no stressor is verified, the examiner 
should determine the nature and etiology of the 
veteran's acquired psychiatric disorder, if any.  
The claims file must be reviewed by the examiner in 
conjunction with the examination; and the examiner 
must explain the rationale for any opinion given.  

4.  The RO should then review the entire 
record and re-adjudicate the claims.  If 
either remains denied, the RO should 
issue an appropriate SSOC, and give the 
veteran the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purposes of this remand are to assist the appellant in 
the development of his claims and to meet notice 
requirements.  He has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


